Title: Ruelle to Thomas Jefferson, 1 September 1810
From: Ruelle, Monsieur
To: Jefferson, Thomas


          
            
              Monsieur,
              Paris le 1er 7bre 1810
            
             Si l’on peut en croire les Journaux Anglais, il parait qu’il y a dans votre Patrie beaucoup de mécontens, et que la forme de votre Gouvernement est censurée hautement. je ne connais pas votre Constitution, et c’est envain, depuis six ans que je cherche à me la procurer; mais, au seul titre d’Etats-Unis, je vois qu’elle ne peut être qu’un fédéralisme; or, l’exemple de la ci-devant République de hollande et de l’Empire germanique a prouvé, même bien long tems avant leur destruction, que c’est le plus mauvais des Systêmes politiques.
            Quoi qu’il en soit des Réclamations qui peuvent s’être élevées dans votre Pays, attaquer la forme du gouvernement n’est pas pour cela attaquer ceux qui gouvernent et, en tout cas c’est à ceux-ci à proposer les changemens qu’ils sentent nécessaires, et même de forçer à les reçevoir, s’il en était besoin; car il faut surtout prévenir une explosion qui pourrait détruire le Républicanisme. C’est là véritablement le feu Sacré, et tous les moïens qui peuvent en assûrer la conservation feront toujours la plus grande gloire de ceux qui les auront emploïés.
            Que deviendrait le Genre humain si le gouvernement républicain ne se soutenait pas chèz vous? je frémis de penser aux conséquences!
            Après tout, s’il y avait, comme je ne saurais en douter, des personnes intéressées à la continuation des abus qu’on devrait réformer, qu’importerait la dépense qu’on pourrait faire pour les rendre elles mêmes indifférentes à cet événement? il faudrait leur garantir pleinement la continuation de leur traitement, et les emploïer dans le nouvel ordre de choses; sauf que ce traitement ne ferait pas loi pour ceux qui viendraient à leur succéder, et même que leurs emplois seraient supprimés après eux, s’ils n’étaient pas absolument nécessaires au nouveau Régime. Quand un Etat gagnerait à un changement, il serait mesquin et mal-adroit d’y faire perdre qui que ce fût.
            Telles sont, Monsieur, les idées que me suggere une crainte de troubles politiques dans votre Patrie, et, s’il est vrai qu’elle en soit menaçée, plus ou moins prochainement, je fais des voeux bien ardens afin qu’on n’attende pas la derniere extrémité pour y remédier, ni que les Puissances maritimes de l’Europe soient sorties de la crise où elles sont, car elles ne manqueraient pas d’intriguer et d’aggraver vos maux.
            Je termine cette lettre par où je m’étais proposé de la commencer, et, pour mieux dire, par le seul point sur le quel j’avais l’intention de vous écrire, celui de savoir des nouvelles de votre Santé, et de vous renouveller l’assurance, tant de l’intérêt que j’y prendrai toute ma vie, que de ma plus haute considération et de mon plus profond respect.
            
              
                Ruelle
              
              
                Rüe d’Argenteüil, No 38
              
            
          
          
            J’ai prié Monsieur Coles de proposer aux libraires de votre Pays la Spéculation de faire traduire et imprimer ma Constitution en Anglais, comme ne pouvant pas manquer d’en avoir un débit avantageux, tant en Amérique qu’en Angleterre, où ils pourraient en envoïer des ballots; il s’est gracieusement chargé de cette négociation, mais je n’en ai jusqu’à présent aucune nouvelle. Combien cependant il est important que cet ouvrage soit connu dans le tems où la Royauté est universellement jugée, mais sans savoir ce qu’on pourrait mettre à la place! L’Europe est si malheureuse qu’on le prendrait pour l’Evangile politique.
          
         
          Editors’ Translation
          
            
              
                Sir,
                Paris 1 September 1810
              
              If the English newspapers are to be believed, it appears that many people in your country are discontented and that the form of your government is highly criticized. I do not know your constitution, and I have looked for a copy of it in vain for the past six years, but from the very title of United States, I see that it can only be a federalist one; and the examples of the former republic of Holland and the Germanic empire have proven long before their destruction that this is the worst political system.
              Whatever becomes of the clamor that has arisen in your country, attacking the form of government is not the same as attacking those who govern. It is in any case up to the latter to propose changes that they feel are necessary, and even to impose them as needed. For what must be especially averted is an explosion that could destroy republicanism. That is truly the sacred fire, and the highest glory will always attend those who use every means to ensure its conservation.
              What would become of mankind if republican government did not survive in your country? I shudder to think of the consequences!
              After all, if, as I suspect, there are people interested in the continuation of abuses that must be reformed, what would it matter if money had to be spent to make these people accept reform? You would have to guarantee fully the extension of their benefits and make use of these people in the new order of things. The only difference would be that those benefits would not be guaranteed to their successors, and even their jobs could be eliminated if not found to be absolutely necessary under the new regime. When a state stands to gain from change, it would be petty and impolitic to make anyone lose by it.
              Such, Sir, are the ideas brought to my mind by the fear of political trouble in your country. If a threat is truly more or less imminent, I most ardently hope that you will not wait to seek a remedy until the very last extremity. Nor should you delay until the maritime powers of Europe get out of their present crisis, for they would not fail to scheme against you and make your problems even worse.
              I end this letter where I had intended to start it, with the only reason I meant to write, to ask about your health and assure you anew that I will care about it all my life, with my highest consideration and most profound respect for your person.
              
                
                  Ruelle
                
                
                  Rüe d’Argenteüil, No. 38
                
              
            
            
              I asked Mr. Coles whether he would be kind enough to propose to the book dealers of your country the idea of having my constitution translated and published in English. It could not fail to bring them an appreciable return in the United States, as well as in England, to which they could ship bundles of them. He graciously agreed to conduct this negotiation, but I have not heard from him since. It is very important that this work be known at a time when monarchy is on trial everywhere, but no one knows what to put in its place! Europe is so unhappy that one might think of the book as a political gospel.
            
          
        